FILED

August 2, 2017
TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time: 3:44 PM

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE

BENJAMIN BROWN, ) Docket No.: 2017-03-0290
Employee, )

Vv. )

SOLIDEAL USA, INC., ) State File No.: 21548-2015
Employer, )

And )

TRUMBULL INSURANCE CoO., ) Judge Pamela B. Johnson
Carrier. )

EXPEDITED HEARING ORDER DENYING BENEFITS

 

This matter came before the undersigned Workers’ Compensation Judge on June
28, 2017, for an Expedited Hearing. The central legal issue is whether Benjamin Brown
demonstrated he is likely to prevail at a hearing on the merits that his injury arose
primarily out of and in the course and scope of his employment with Solideal USA, Inc.,
and, if so, whether Mr. Brown is entitled to medical and temporary disability benefits.
For the reasons set forth below, the Court holds Mr. Brown did not carry his burden of
proof. Thus, the Court denies his claim for benefits at this time.

History of Claim

Mr. Brown worked for Solideal as a welder and required to lift heavy materials.
In February 2015, he began experiencing discomfort in his left shoulder when he heard a
pop while lifting materials from the floor to put them in a blaster. He continued working,
but his shoulder pain persisted. He reported his complaints to Jeff Vance and asked for
treatment, stating, “I [was] out there lifting and something popped and it been hurting...
on and off.” Mr. Vance took down the report, and Mr. Brown returned to work. The
next day, he again asked Mr. Vance for treatment. Mr. Vance responded that he was
waiting to hear from Solideal’s headquarters. After hearing nothing for two or three
weeks, Mr. Brown called the “Department of Labor’ for assistance. After speaking with
a representative from the “Department of Labor,” one week later Solideal sent Mr. Brown
to Park Med Urgent Care.'

Mr. Brown went to Park Med for authorized care on March 17, 2015. He saw Dr.
Brent Webb for complaints of left shoulder pain that began while lifting a truck tire at
work on February 3, 2015. Dr. Webb diagnosed a left shoulder strain and assigned
restrictions.” Mr. Brown remained under the care of Dr. Webb through April 10, 2015,
with complaints of worsening pain in the left shoulder with use. Dr. Webb noted that Mr.
Brown was not progressing with physical therapy and referred him for an MRI. Dr.
Webb also continued Mr. Brown’s restrictions.’ See generally Ex. 4.

Mr. Brown later came under the authorized care of Dr. G. B. Holloway, an
orthopedic physician, on May 13, 2015. Dr. Holloway noted a history of left shoulder
pain for eight months, which Mr. Brown related to lifting and repetitive motion at work.
Dr. Holloway diagnosed left shoulder pain and rotator cuff tendinitis with a possible
rotator cuff tear. Dr. Holloway continued restricted duty and recommended a CT
arthrogram to determine whether Mr. Brown had a torn rotator cuff and to further
determine the age of the tear. Mr. Brown underwent the CT arthrogram (Ex. 6.) and
returned to Dr. Holloway to discuss the results. Dr. Holloway diagnosed left shoulder
adhesive capsulitis and informed Mr. Brown that he was developing early arthritic
changes with stiffness in his shoulder. Dr. Holloway further noted that Mr. Brown’s
current problem was neither a workers’ compensation injury nor more than fifty percent
related to the work injury. Dr. Holloway placed Mr. Brown at maximum medical
improvement (MMI) without permanent impairment on July 8, 2015, and released him to
return to his normal work duties. Solideal did not provide further authorized care after
Dr. Holloway placed Mr. Brown at MMI. See generally Ex. 5.

Throughout his treatment with Drs. Webb and Holloway, Mr. Brown continued
working at Solideal. However, Solideal reduced Mr. Brown’s hours, so he started
looking for another job and resigned from Solideal. (Ex. 8.) He worked for another

 

' The First Report of Work Injury lists a date of injury of March 17, 2015. (Ex. 2.) Mr. Brown explained
that Mr. Vance used the date Mr. Brown first received treatment at Park Med Urgent Care. Mr. Brown
filed three different Petitions for Benefit Determination (PBDs) in this matter. The first PBD (March 14,
2017) listed a date of injury of March 17, 2015. The second PBD (March 15, 2017) listed the same date
of injury but corrected the carrier and adjuster’s name. The third PBD (May 8, 2017) listed a date of
injury of February 3, 2015, and noted Mr. Brown received treatment on March 17, 2015.

* The Park Med records list DOIs (dates of injury) as both February 3, 2015, and March 3, 2015, with an
initial visit date of March 17, 2015. (Ex. 4.)

* Solideal’s carrier issued a Notice of Denial of Claim for Compensation on April 30, 2015. Solideal
denied the claim, stating Mr. Brown’s injury occurred prior to the date the injury reported. The carrier
further stated that Solideal had a different carrier for the original date of injury and claimed no coverage.
(Ex. 3.)
employer for approximately one year, limiting the use of his left shoulder. Once he built
up time at his subsequent employer and due to ongoing shoulder pain, he sought
additional treatment from Dr. Paul Brady. Dr. Brady evaluated Mr. Brown, ordered
another CT arthrogram, and recommended shoulder surgery, which Dr. Brady performed
on March 2, 2017. (Ex. 7.) Post-surgery, Mr. Brown completed physical therapy.’ At
present, Mr. Brown. is scheduled to return to Dr. Brady in August 2017, and he is not
currently working.

During the Expedited Hearing, Mr. Brown asserted he is entitled to medical and
temporary disability benefits for his left shoulder injury, which arose primarily out of and
in the course and scope of his employment at Solideal. Mr. Brown further inferred that
he did not discover that he still suffered from a work-related injury until he saw Dr.
Brady, who performed surgery on March 2, 2017. In response, Solideal moved for an
involuntary dismissal at the close of Mr. Brown’s proof. Solideal argued Mr. Brown is
not entitled to benefits on the basis that his claim is time-barred by the statute of
limitations and/or that Mr. Brown failed to introduce medical evidence to rebut the
presumption of correctness afforded the authorized treating physician’s (ATP) opinion
that Mr. Brown’s left shoulder injury was not related to the employment.

Motion for Involuntary Dismissal

Solideal moved for a directed verdict at the close of Mr. Brown’s proof. This
Court took Solideal’s motion under advisement. Rule 50.01 of the Tennessee Rules of
Civil Procedure (2016) governs a motion for directed verdict for cases involving trials by
jury. In nonjury cases, a motion for involuntary dismissal is permissible and governed by
Rule 41.02(2). An involuntary dismissal is often referred to as a “directed verdict” even
in nonjury cases.

At this stage in the litigation, the Expedited Hearing results in an Expedited
Hearing Order, or an interlocutory order, which is not a final order. See Tenn. Code Ann.
§ 50-6-239(d)(3) (2016). Interlocutory orders are subject to modification at any time
prior to the Compensation Hearing. Jd. For this reason, this Court concludes that an
involuntary dismissal of Mr. Brown’s case is not proper and denies Solideal’s motion.

Findings of Fact and Conclusions of Law

The following legal principles govern the Court’s analysis. Mr. Brown bears the
‘burden of proving all essential elements of his claim by a preponderance of the evidence
in order to prevail. Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd.
LEXIS 24, at *6 (Aug. 18, 2015). At an Expedited Hearing, however, his burden of

 

‘Mr. Brown introduced no records from Dr. Brady with the exception of a February 10, 2017 CT scan,
preoperative patient instructions, and images from the March 2, 2017 surgery.

3
proof requires him only to come forward with sufficient evidence from which this Court
can determine that he is likely to prevail at a hearing on the merits. See McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27,
2015). This lesser evidentiary standard does not relieve Mr. Brown of the burden of
producing evidence of an injury by accident arising primarily out of and in the course and
scope of employment at an Expedited Hearing, but “allows some relief to be granted if
that evidence does not rise to the level of a ‘preponderance of the evidence.’” Buchanan
v. Carlex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Sept. 29, 2015).

With the above principles in mind, the Court must first determine whether Mr.
Brown came forward with sufficient evidence demonstrating that he timely filed his
claim. Then, applying the same lower burden of proof, the Court must determine
whether Mr. Brown’s injury arose primarily out of and in the course and scope of his
employment.

Addressing the applicable statute of limitations, the Workers’ Compensation Law
provides:

In those instances when the employer has voluntarily paid workers’
compensation benefits, within one (1) year following the accident resulting
in injury, the right to compensation is forever barred, unless a petition for
benefit determination is filed with the bureau . . . within one (1) year form
the latter of the date of the last authorized treatment or the time the
employer ceased to make payments of compensation to or on behalf of the
employee.

Tenn. Code Ann. § 50-6-203(b)(2) (2016).

Here, Mr. Brown reported a February 2015 work incident, and Solideal provided
authorized treatment with Dr. Holloway. The last authorized visit paid by Solideal
occurred on July 8, 2015. Mr. Brown filed his first Petition for Benefit Determination on
March 14, 2017. Mr. Brown did not introduce the office notes from his treatment with
Dr. Brady. Without a medical opinion supporting Mr. Brown’s claim that he did not
discover he had an injury causally-related to his employment until Dr. Brady performed
surgery, the Court must conclude that Mr. Brown failed to satisfy his burden of proof that
his claim was timely.

The Court likewise concludes that Mr. Brown failed to demonstrate that his injury
arose primarily out of and in the course and scope of employment. An injury arises
primarily out of and in the course and scope of employment if it is caused by a specific
incident, or set of incidents, identifiable by time and place of occurrence. Tenn. Code
Ann. § 50-6-102(14). Further, an injury arises primarily out of and in the course and
scope of employment only if it has been shown by a preponderance of the evidence that

4
the employment contributed more than fifty percent in causing the injury, considering all
causes. Id.

Once it is determined that a compensable injury occurred as defined by the
Workers’ Compensation Law, the employer has the right to control medical treatment so
long as the employer complies with the requirements of Tennessee Code Annotated
section 50-6-204. See, e.g., Banks v. UPS, Inc., 170 S.W.3d 556, 562 (Tenn. 2005).
When an employer offers the employee a panel of physicians in accordance with the
statute, the selected physician is designated the “treating physician,” and that physician’s
opinion on causation is entitled to a rebuttable presumption of correctness. Tenn. Code
Ann. § 50-6-102(14)(E).

As indicated above, Mr. Brown reported a February 2015 work incident and
received authorized treatment with Dr. Holloway, who concluded Mr. Brown’s condition
was not work-related or more than fifty percent caused by his employment.’ Although
Dr. Brady subsequently treated Mr. Brown and performed surgery, Mr. Brown neither
introduced the office notes from his treatment with Dr. Brady nor introduced any opinion
from Dr. Brady as to the causal relationship of Mr. Brown’s injury and need for treatment
to the employment. Without a medical opinion linking the injury and need for treatment
to the employment, Mr. Brown failed to demonstrate he is likely to prevail at a hearing on
the merits that his injury arose primarily out of and in the course and scope of his
employment.

Therefore, as a matter of law, this Court holds that Mr. Brown failed to satisfy his
burden of proof, and denies his request for benefits at this time.

Referral to Penalty Unit

The Workers’ Compensation Law sets forth certain obligations borne by the
parties. One such obligation requires employers to timely provide a panel of physicians
to injured employees who come forward with evidence of having sustained a work-
related injury. See Tenn. Code Ann. § 50-6-204 and Tenn. Comp. R. & Regs. 0800-02-
01-.25 (March, 2015). In February 2015, Mr. Brown reported his shoulder complaints to
Mr. Vance, who took down the report. The next day, Mr. Brown again asked Mr. Vance
for treatment. Mr. Vance responded that he was waiting to hear from Solideal’s
headquarters. After hearing nothing for two or three weeks, Mr. Brown called the
“Department of Labor” for assistance. After speaking with a representative from the
‘Department of Labor,” one week later Solideal sent Mr. Brown to Park Med Urgent
Care.

 

° The record is not clear whether Solideal provided a panel of physicians to Mr. Brown from which he
selected Dr. Holloway.
In light of the one-month delay in the provision of medical treatment and possible
failure to provide a panel of physicians, the Court refers Solideal to the Penalty Unit for
investigation and possible penalty assessment. See Tenn. Comp. R. & Regs. 0800-02-24-
.03 (2015); see also Berdnik v. Fairfield Glade Comm. Club, et al. 2017 TN Wrk. Comp.
App. Bd. LEXIS 32, *18-19 (May 18, 2017).

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Brown’s claim against Solideal USA, Inc. and its workers’ compensation
carrier for the requested workers’ compensation benefits is denied at this time.

2. Solideal is referred to the Penalty Unit for investigation and possible penalty
assessment.

3. This matter is set for a Scheduling Hearing on September 1, 2017, at 9:30 a.m.
Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without your further participation.

ENTERED this the 2nd day of August, 2017.

aumclon | Mos

PAMELA B. JOHNSON, Judge
Court of Workers’ Compensation Claims

 

APPENDIX

Technical Record:

1. Petition for Benefit Determination, March 14, 2017
Petition for Benefit Determination, March 15, 2017
Petition for Benefit Determination, May 8, 2017
Mediation Statement, May 11, 2017
Dispute Certification Notice, May 11, 2017

6. Request for Expedited Hearing

The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings or any attachments to them as allegations unless established by
the evidence.

eo.

Exhibits:
1. Affidavit
NDARWN

First Report of Work Injury

Notice of Denial of Claim for Compensation, Form C-23
Medical Records of Park Med Urgent Care Center

Medical Records of Knoxville Orthopedic Clinic (Dr. Holloway)
Medical Records of Abercrombie Radiology

Medical Records of Parkwest Medical Center (Dr. Brady)

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 2nd day of

August, 2017.

 

 

 

Employer’s Attorney

 

 

 

Name Certified | Via | Via_ | Service sent to:

Mail Fax | Email
Benjamin Brown, x Xx 1126 Burning Tree Lane
Self-Represented Knoxville, TN 37923
Employee Benjaminbrown6520@yahoo.com
Joseph Ballard, X | Joseph.ballard@thehartford.com

 

 

 

 

A UW mre oss soll aineaclivias
PENNY SHRUM, CourtClerk = Luu
C.CourtClerk@tn.gov